DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "configured" in claim 13 is a relative term which renders the claim indefinite.  The term "configured" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how the amorphous calcium phosphate component is “configured’.  The term implies modifying or preparing the component in some way.
Since the configuration is conditional, i.e. “when . . . contacted with water or saliva” the term may refer to an inherent property of the component. 
.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 1, 8-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds (US 2010/0215593).
	Reynolds teaches oral care compositions comprising “a phosphopeptide or phosphoprotein (PP) stabilized amorphous calcium phosphate or amorphous calcium fluoride phosphate complex” (Abstract).
	Reynolds teaches, “The phosphate ions will typically be present in a ratio to the calcium ions (Ca:P) of 1.5-1.8:1” (p. 1, para. [0007]), as per claim 14.
	Reynolds teaches a specific embodiment of a toothpaste formulation comprising 31% Sorbitol (water-miscible base component), 0.243% sodium fluoride (soluble fluoride salt), 2.2% tetra sodium pyrophosphate (tartar control component), and 5.0% sCPP-ACP (amorphous calcium phosphate remineralizing component) (p. 8, Example 5, Formulation 7(1)).
	The prior art is anticipatory insofar as it teaches a water-miscible base component, an amorphous calcium phosphate remineralizing component, and a tartar control component.
	As a toothpaste is expected to be administered to the oral cavity, as per claim 19 (see p. 3, para. [0034]).
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would be expected to inherently possess the same chemical and physical properties, such as provide enamel fluoride uptake activity and tartar control activity.

2) Claim(s) 1, 3, 5-9, 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winston et al., (US 5,817,296, cited in IDS).
Winston et al. teaches a method and compositions for remineralizing teeth. The method comprises “applying to the teeth a composition which is present in either one or in two phases and which does not react to any large extent until introduced into the oral cavity”, as per claim 19,  wherein the compositions comprise “at least one water-soluble calcium compound, at least one other water-soluble, non-toxic compound containing a divalent metal different from calcium, and at least one water-soluble inorganic phosphate compound” and “at least one water-soluble fluorine compound” (Abstract).
Winston et al. teaches, “Chemically equivalent concentrations of the first and second solutions are not necessary as long as the molar ratio of calcium and phosphate 

The prior art teaches a specific embodiment of a two-part mouthwash comprising 10% sorbitol 10% glycerin (20% water-miscible base component) , 5.5% calcium nitrate (water soluble calcium component), 0.1% zinc chloride (tartar control component), 0.2% Dipot. Phosphate, 3.2% Monopot. Phosphate (water soluble inorganic phosphate component) (col. 16, Example 14).

The prior art is anticipatory insofar as it teaches a water-miscible base component, an amorphous calcium phosphate remineralizing component, and a tartar control component.
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would be expected to inherently possess the same chemical and physical properties, such as provide enamel fluoride uptake activity and tartar control activity.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winston et al., (US 5,817,296, cited in IDS).
Winston et al. teaches a method and compositions for remineralizing teeth. The method comprises “applying to the teeth a composition which is present in either one or in two phases and which does not react to any large extent until introduced into the oral cavity”, as per claim 19, wherein the compositions comprise “at least one water-soluble calcium compound, at least one other water-soluble, non-toxic compound containing a divalent metal different from calcium, and at least one water-soluble inorganic phosphate compound” and “at least one water-soluble fluorine compound” (Abstract).
The compositions coprise  “from about 1.0% to 80.0% of at least one calcium salt from about 1.0% to 80.0% of at least one phosphate salt, from about 0.1% to 20.0% of at least one water-soluble divalent metal salt . . . from 0 to about 10.0% of a fluoride salt” (col. 3, lines 60 to line 1 of col 4), as per claim 8-9, 11-12, 17.
Suitable sources of water-soluble calcium salt include “calcium chloride” (col. 6, line 49), as per claim 3.
Suitable sources of water-soluble phosphate salts include “dipotassium phosphate” and “potassium phosphate” (col. 6, lines 60-65), as per claims 5-7.
Suitable sources of water-soluble divalent metal compounds include zinc compounds (col. 7, lined 6-13), such as “zinc citrate”, as per claim 2 (Id. at line 50).
Winston et al. teaches, “Chemically equivalent concentrations of the first and second solutions are not necessary as long as the molar ratio of calcium and phosphate ions in the mixture of from about 0.01 to up to 100 to 1” (col. 12, lines 14-20), as per claim 14.
The prior art teaches a specific embodiment of a two-part mouthwash comprising 10% sorbitol, 10% glycerin (20% water-miscible base component) , 5.5% calcium nitrate (water soluble calcium component), 0.1% zinc chloride (tartar control component), 0.2% Dipot. Phosphate, 3.2% Monopot. Phosphate (col. 16, Example 14).
Assuming for the sake of argument that this embodiment is not anticipatory insofar as it does not include a fluoride compound, it would have been obvious to add fluoride to this embodiment given the plain teaching to add fluoride to the compositions.
4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winston et al., (US 5,817,296, cited in IDS) as applied to claims 1-3 and 5-19 above, and further in view of Buelo (US 2006/0002865).
Winston et al., which is taught above, differs from claim 4 insofar as it does not teach calcium sulfate as a suitable source of water-soluble calcium.
Buelo teaches dentifrices containing “remineralizing calcium and phosphate salts” (Abstract), wherein suitable “examples of calcium salts of partial water-solubility . . . include calcium sulfate” (p. 4, para. [0035]).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
In this case it would have been prima facie obvious to select calcium sulfate a the water-soluble calcium salt in the compositions of Winston et al. based on its art recognized suitability for its intended use as a water-soluble calcium salt, as taught by Buelo.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612